             IN THE UNITED STATES DISTRICT COURT
        FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       CHARLOTTE DIVISION
                 CIVIL CASE NO. 3:20-cv-00043-MR


STEVE LEE WALDEN MENIUS,        )
                                )
              Plaintiff,        )
                                )
vs.                             )
                                )
GASTON COUNTY DEPARTMENT OF )
SOCIAL SERVICES, et al.,        )                    ORDER
                                )
              Defendants.       )
_______________________________ )

     THIS MATTER is before the Court on Plaintiff’s Letter that was

docketed as a Motion for Extension of Time to Amend [Doc. 23].

     The pro se incarcerated Plaintiff alleges that he has been repeatedly

quarantined without access to legal materials due to the COVID-19

pandemic. He alleges that his present period of quarantine will expire on

October 8, 2020.    He requests additional time to prepare and file his

Amended Complaint as well as a blank complaint form.

     Plaintiff’s Motion will be granted for good cause shown. Plaintiff shall

have until November 9, 2020 to file an Amended Complaint.




       Case 3:20-cv-00043-MR Document 24 Filed 10/09/20 Page 1 of 2
     IT IS, THEREFORE, ORDERED that Plaintiff’s Letter [Doc. 23] is

construed as a Motion for Extension of Time to Amend and is GRANTED.

Plaintiff shall have until November 9, 2020 to file an Amended Complaint.

     The Clerk is respectfully instructed to mail Plaintiff a blank prisoner civil

rights complaint form.

     IT IS SO ORDERED.

                           Signed: October 9, 2020




                                           2

        Case 3:20-cv-00043-MR Document 24 Filed 10/09/20 Page 2 of 2
